Citation Nr: 1509146	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran's claims of service connection for bilateral hearing loss and tinnitus were originally denied by the RO in the May 2011 rating decision.  Although the Veteran did not file a notice of disagreement with that decision, he did submit new evidence in connection with his claims within one year its issuance.  As such, the May 2011 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by or related to his in service noise exposure.  

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran currently has bilateral hearing loss.  See May 2011 VA Examination Report.  He reported being exposed to artillery, landmines, and large and small weapons fire in service (all without the use of hearing protection) and having little to no post military noise exposure.  See id.; see also July 2010 VA Medical Record; October 2012 VA Form 9; August 2011 Opinion Letter.  The Veteran further reported that his tinnitus had its onset in service and has been ongoing since that time.  See July 2010 VA Medical Record; see also May 2011 VA Examination Report.  He is competent to give testimony concerning the symptoms he has experienced, and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this evidence, the Board finds that service connection for tinnitus is warranted.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012)

Concerning his hearing loss claim, the record contains two medical opinions as to whether the Veteran's current bilateral hearing loss was caused by or related to his in-service noise exposure: a negative medical opinion from a VA audiologist and a positive medical opinion from a private audiologist.  The Board notes that both opinions have some deficiencies.  Based on a May 2011 examination, the VA audiologist opined that the Veteran's current hearing loss and tinnitus were not caused by or related to his military noise exposure because his service treatment records (STRs) did not show complaints of these disorders in service, nor did his audiological examinations from that time show objective evidence of hearing loss during service.  See May 2011 VA Examination Report.  The examiner further noted that the Veteran worked as a power company repairman after his military separation, and that noise exposure from this position may account for his current degree of hearing loss and reported tinnitus.  See id.  The Board finds this opinion has little probative value because it is based on an incorrect assumption that the Veteran had some significant post-service noise exposure as a power company linesman (which the Veteran denies) and relies heavily on the lack of hearing loss shown in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In response, the Veteran submitted a private medical opinion stating that his current hearing loss is related to the noise exposure he experienced in service.  See August 2011 Opinion Letter.  The private audiologist did not review the Veteran's STRs and did not give a detailed rationale for her opinion; however, she did review the May 2011 rating decision stating that there was no indication of treatment or a diagnosis of bilateral hearing loss during the Veteran's active service.  See id; see also May 2011 Rating Decision.  Additionally, the provider stated that her opinion was based on a history as provided by the Veteran, the configuration of his hearing loss, and the onset of tinnitus.  See August 2011 Opinion Letter.  As such, the Board this opinion probative, and affords it more weight than the opinion of the VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Consequently, based on the evidence of record and affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss in granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


